Citation Nr: 0810253	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-12 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The veteran served on active duty with the U.S. Air Force 
from July 1971 to January 1974 and with the U.S. Army from 
September 1977 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and June 2007 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  In October 2002, the RO 
held that service connection was warranted for PTSD and 
awarded an initial disability rating on 30 percent.  In June 
2007, the RO revisited the matter and held that an initial 
disability rating of 50 percent was warranted.

The veteran's representative has alleged that a total 
disability rating is warranted because the veteran is unable 
to maintain employment due to his PTSD.  As will be discussed 
below, the veteran PTSD symptomatology does not warrant the 
maximum schedular rating of 100 percent; accordingly, the 
matter of entitlement to a total disability rating based upon 
individual unemployability is referred to the RO for the 
appropriate development.


FINDINGS OF FACT

1.  Prior to April 26, 2007, the veteran's PTSD was 
manifested by moderate occupational and social impairment, 
due to anger, irritability, sleep disturbances two to three 
times a night, occasional nightmares and flashbacks, 
intrusive memories, exaggerated startle response, difficulty 
concentrating, and a euthymic mood.  There was no evidence of 
obsessional rituals that interfered with routine activities, 
thought disorder, impaired cognition, hallucinations or 
delusions, near-continuous panic or depression, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  

2.  As of April 26, 2007, the veteran's PTSD has resulted in 
significant occupational and social impairment, due to 
regular sleep disturbances, nightmares three to four times a 
week, anger, irritability, a strong startle response, 
anxiety, and problems with concentration.  There is no 
evidence of disorientation, hallucinations or delusions, 
impairment of thought processes or gross cognitive defects.  

3.  Throughout the pendency of this appeal, the record lacks 
evidence that the veteran has total occupational and social 
impairment, as a result of his service-connected PTSD, due to 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. There is no 
evidence of hospitalization related to PTSD.


CONCLUSIONS OF LAW

1.  Prior to April 26, 2007, the criteria for an initial 
disability rating in excess of 50 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2007).

2.  As of April 26, 2007, the criteria for a disability 
rating of 70 percent, but no higher, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.21, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by April 2001, January 2004, March 2006, and 
September 2006 letters, with respect to the initial claim of 
entitlement to service connection and the subsequent claim of 
entitlement to an increased disability rating.  The March 
2006 letter also indicated that in determining a disability 
rating, the RO considered evidence regarding nature and 
symptoms of the condition, severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  The evidence that might support a claim for an 
increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  As the instant 
appeal originates from the grant of service connection for 
the disability at issue.  Consequently, Vazquez-Flores is 
inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the April 2001, January 2004, March 2006, and September 2006 
letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the claim 
of entitlement to an initial disability in excess of 50 
percent, prior to April 26, 2007, and in excess of 70 percent 
thereafter for PTSD, any potentially contested issue 
regarding a downstream element is rendered moot.  Again, the 
veteran is not prejudiced by the Board's consideration of the 
pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in April 2001, prior to the 
adjudication of the matter in October 2002.  Additionally, 
the record contains June 2007 supplemental statement of the 
case and rating decision following the March 2006 and 
September 2006 letters.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (holding that a timing error can be 
cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the January 2004, March 2006, and September 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Tri-Valley 
Physicians, Inc., and VA examination reports dated in July 
2002, January 2006, and April 2007.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Decision

The veteran alleges entitlement to an initial disability 
rating in excess of 50 percent for his service-connected 
PTSD.

Applicable Law and Regulations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision raised them.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. §§ 4.126, 4.130 (2007).

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2007).

Ratings are assigned according to the manifestation of 
particular symptoms.  The general rating formula provides as 
follows: a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 

Finally, a 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Code 9411 (2007).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

The Board notes, however, that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.   See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

Nevertheless, it is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).

Factual Background and Analysis

A review of the evidence of record reveals that prior to 
April 26, 2007 the veteran does not warrant an initial 
disability rating in excess of 50 percent; however, as of 
April 26, 2007, the date of the last VA examination, the 
veteran has demonstrated significant occupational and social 
impairment such as to warrant a disability rating of 
70 percent, but no higher.

In November 2001, the veteran's wife wrote that although the 
veteran did not display them often, he often complained about 
anxiety spells, sudden displays of temper, and other anger 
management inabilities.  In December 2001, his mother wrote 
she had witnessed the veteran having problems with anger 
management and some violent episodes.  He had indicated that 
he experienced problems with anxiety, sleep disturbances, and 
trusting others.

Mental health assessments dated from May 2001 to May 2002, 
indicate that the veteran consistently reported with 
complaints of chronic sleep problems and anger control.  He 
denied any suicidal or homicidal ideation.  In May 2001, he 
was diagnosed as having an adjustment reaction with mixed 
features, history of PTSD, and cannabis dependence.  In July 
2001, the veteran's reported additional symptomatology, which 
included hypervigilance, anxiety, isolative tendencies, and 
suspiciousness of government agencies.  At that time, the 
veteran denied experiencing nightmares or hallucinations.  
The veteran indicated that he had returned to college and was 
studying transportation management.  Mental status 
examinations revealed that the veteran was alert, 
cooperative, and oriented in all three spheres.  Speech was 
fluent and goal directed.  Affect was agitated, irritable.  
Judgment and insight were adequate.  There were no signs or 
symptoms of psychosis noted.  Throughout that time period the 
assigned GAF scores ranged between 55 and 61.   In August 
2001 and September 2001, the veteran was assigned GAF scores 
of 60.  

In July 2002, the veteran was afforded a VA examination.  The 
veteran's reported subjective symptomatology included 
difficulty getting comfortable with people, sleep 
disturbances, dreams and nightmares, hypervigilance, a 
startle response, intrusive thoughts, and severe depression.  
He reported one instance of suicidal ideation.  Mental status 
examination revealed a blunted affect and an anxious mood.  
He was oriented in all three spheres.  His speech was 
spontaneous in rate, volume, and tone.  Thought processes 
were goal directed.  There was no loosening of association or 
flight of ideation.  As to thought content, he denied 
hallucinations and suicidal ideations, and he was not 
delusional.  Insight was impaired.  Judgment was fair.  Short 
and long term memory were intact.  Attention was slightly 
impaired.  A GAF score of 50 was assigned.  

VA treatment records, dated in July 2002, indicate that the 
veteran experienced a short-lived flare-up of his PTSD after 
undergoing his VA examination.  He indicated that after the 
VA examination he experienced more intense and frequent 
nightmares.  In August 2002, the veteran's condition had 
improved and he was assigned a GAF score of 65.  At that 
time, his affect was euthymic, there were no psychotic 
features, and his cognitive functioning was not impaired.  
Due to a medication adjustment, in October 2002, the veteran 
reported that he was in better control of his emotions and 
less stressed by daily issues.  His PTSD and impulse control 
symptoms were stable.  He denied any feelings of hopelessness 
or helplessness.  He indicated that his sleep and appetite 
had improved.  He denied any suicidal ideations.  Upon 
medical review in January 2003, the veteran's PTSD symptoms 
were held to be in remission and he was assigned a GAF score 
of 65.  The veteran continued to deny any suicidal ideations, 
and feelings of hopelessness or helplessness, and his sleep 
and appetite remained improved.  

In January 2004, the veteran experienced Vietnam flashbacks 
while hospitalized because his roommate had been asking for 
"help."  The veteran was hospitalized because he had a 
cutaneous abscess removed from his face.  Once he was 
released from the hospital, there was no indication that his 
flare-up continued.

Upon VA examination in January 2006, the veteran reported 
that he was enrolled in 12 credits of a college program.  The 
veteran was cooperative during the interview.  He reported 
five nightmares about Vietnam and possibly one flashback 
experience in the last year.  Affect was slightly 
constricted.  Mood was euthymic.  He reported intrusive 
memories two to three times a week in the past year.  He 
avoided things that reminded him of Vietnam.  He was 
experiencing dissociative forgetting and some survivor and 
perpetrator guilt.  Although the veteran reported feeling 
estranged from others, he had maintained a loving 
relationship with his wife since 1979.  The veteran had no 
foreshortened sense of future.  Due to noise, he was awakened 
two to three times a night.  He was irritable and had 
difficulty concentrating.  He denied hypervigilance; however, 
he had an exaggerated startle response.  He was alert and 
oriented in all spheres.  Short-term memory was good.  Long-
term memory appeared superficially intact.  There was no 
evidence of formal thought disorder and he denied auditory or 
visual hallucinations.  Although he denied a history of 
attempted suicide; he did have a history of suicidal 
ideation.  There was evidence of any current intention of 
harming himself or others.  He was assigned a GAF score of 57 
and his symptoms were characterized as moderate.  The 
examiner opined that the veteran had very minor impairment in 
his industrial capability due to his PTSD.  The examiner 
noted that the veteran was involved in a vocational 
rehabilitation program and was carrying a full course load in 
a college level program.  The examiner opined that the 
veteran's PTSD did not result in an inability to maintain 
employment.  

Upon VA examination dated April 26, 2007, the examiner 
indicated that the veteran's PTSD symptomatology appeared to 
have increased in frequency and severity since his last VA 
examination.  In the past year, the veteran had experienced 
various social stressors, which included the retirement of 
his therapist and a separation from his wife in August 2006.  
Upon mental status examination, he was cooperative; however, 
he appeared to be angry and hostile.  He was alert and 
oriented in all three spheres.  Mood and affect were sad and 
depressed.  Affect was controlled and appropriate.  During 
the interview, there was evidence of some anxiety; eye 
contact was not very good.  Thoughts were clear, logical, 
goal directed, and linear.  Speech was normal in rate, 
rhythm, and volume.  Recent, intermediate, and remote memory 
were intact; the veteran was a fairly good personal 
historian.  There was no indication of hallucinations or 
delusions.  There was no evidence of psychotic or delusional 
processes.  Attention and concentration were intact.  No 
bizarre or unusual behaviors were noticed during the exam.  
Insight and judgment appeared to be within normal limits.  No 
gross cognitive deficits were noted.  The examiner indicated 
that the veteran's PTSD symptoms of anger, irritability, and 
problems focusing, have resulted in problems at work and the 
veteran had not been employed since 1993 due to his PTSD.  
His symptoms of PTSD continued to interfere with his ability 
to function effectively in social situations.  He has 
difficulty establishing and maintaining social relationships 
that involve any level of intimacy.  He admitted to self 
medicating with cannabis in an attempt to deal with his PTSD.  
There was no indication that the veteran's PTSD were in 
remission.  His capacity for adjustment was poor.  He was 
assigned a current GAF score of 40 and in the past year of 
46.  The examiner characterized the veteran's symptoms and 
impairment as significant.  

In light of the aforementioned findings, prior to the April 
26, 2007, the Board finds that the preponderance of the 
evidence is against an initial disability rating in excess of 
50 percent.  Specifically, there is no evidence of 
obsessional rituals that interfere with routine activities, 
thought disorder, impaired cognition, hallucinations or 
delusions, near-continuous panic, spatial disorientation, or 
neglect of personal appearance and hygiene.  His PTSD has 
been characterized by sleep disturbances two to three times a 
night, irritability and anger management difficulties 
isolative tendencies, intrusive memories two to three times a 
week, occasional nightmares and flashbacks, and slight 
impairment of attention.  GAF scores have ranged between 50 
and 65; however, most estimations were above 55, 
predominantly indicating moderate symptoms.  Moreover, the 
January 2006 VA examiner opined that the veteran's PTSD 
resulted in very minor impairment in his industrial 
capability; it did not preclude him from maintaining 
employment.  Although the veteran was estranged from his 
family from his first marriage; the veteran had managed to 
maintain a relationship with his second wife since 1979, over 
25 years.  Moreover, the Board finds it significant that the 
veteran's GAF scores have consistently been in the range of 
50 to 60 and his PTSD has constantly been described as 
moderate.  

As of the April 26, 2007, VA examination report, the 
veteran's service-connected PTSD warrants a 70 percent 
disability rating, but no higher.  The VA examiner determined 
that the veteran's PTSD symptoms had increased in frequency 
and severity, with respect to his sleep difficulties, 
nightmares, anger, irritability, depression, and startle 
response.  The examiner also stated that the veteran's 
symptoms have resulted in problems at work and continued to 
interfere with his ability to function effectively in social 
situations.  The veteran had difficulty establishing and 
maintaining social relationships that involve any level of 
intimacy.  In addition, the GAF scale score was 46 and the 
examiner characterized the veteran's symptoms and impairment 
as significant.  Accordingly, the veteran's service-connected 
PTSD warrants a 70 percent evaluation, but not higher.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

The record does not support a finding that the veteran is 
entitled to a rating in excess of 70 percent at any point 
during this appeal for his service-connected PTSD.  The 
medical evidence of record does not demonstrate that the 
veteran has total occupational and social impairment due to 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  The Board 
acknowledges that the April 2007 examiner determined that the 
veteran's PTSD resulted in significant occupational and 
special impairment.  This evidence, however, does not warrant 
the assignment of the maximum schedular rating.  

In fact, all of the assessments have found the veteran 
oriented to time, person, and place, the veteran's memory had 
been intact, and his personal hygiene had been appropriate.  
Though the veteran had past suicidal ideation, the record 
lacks any support for a finding that the veteran had a 
persistent danger of hurting himself or others.  Also, the 
veteran has only experienced hallucinations and flashbacks on 
an occasional basis.  Accordingly, the veteran's PTSD has not 
manifested to the degree of severity with the complete degree 
of disabling impact as anticipated by a 100 percent 
evaluation as defined by regulation.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the evidence does not suggest 
that the regular schedular criteria are inadequate to 
evaluate his PTSD disability.  The Board acknowledges that 
the veteran and his representative have submitted that the 
veteran has been unemployed due to his PTSD since 1993; 
however, this is repudiated by the evidence of record.  A VA 
mental health assessment, dated in September 2001, noted that 
the veteran had experienced altercation with one of his 
supervisors and by May 2002 the veteran had been laid off.  
Additionally, the veteran provided an employment history upon 
VA examination in January 2006, which also indicated that he 
maintained employment after 1993.  The veteran submitted that 
he was a civil service manpower analyst from 1984 to 1987.  
From 1987 to 1993, he had been employed as a paralegal.  He 
was unemployed from 1993 to 1997.  He worked with Kragen Auto 
from 1997 to 1999.  He was incarcerated from 1999 to 2000.  
He began a Bachelor's program in 2000.   At the time of the 
January 2006 VA examination, the veteran was enrolled in 
college.   There is no indication that the veteran's PTSD, in 
and of itself, is productive of marked interference with 
employment, necessitates frequent hospitalization, or that 
the manifestations associated with this disability are 
unusual or exceptional.   Accordingly, referral for 
consideration of extraschedular rating is not warranted.

In conclusion, prior to April 26, 2007, the veteran's 
service-connected PTSD does not warrant an initial disability 
rating in excess of 50 percent.  As of April 26, 2007, the 
veteran's service-connected PTSD warrants a disability rating 
of 70 percent.  





ORDER

Prior to April 26, 2007, entitlement to an initial disability 
rating in excess of 50 percent for PTSD is denied.

As of April 26, 2007, entitlement to a disability rating of 
70 percent for PTSD is granted, subject to the regulations 
pertinent to the disbursement of monetary funds. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


